Pigott, J.
(dissenting). Because I agree with the Appellate Division that the trial judge abused his discretion in declaring a mistrial on all of the counts against defendant without inquiring into a partial verdict, I respectfully dissent.
During the 5V2 days of jury deliberations, the trial judge on two separate occasions indicated that he believed that there was at least an inference given by the jury that it had reached a verdict on the first count of the indictment. On the first occasion, the trial judge on his own initiative asked if either party wanted him to inquire about a partial verdict, stating his belief that it would be appropriate to do so. At that time both parties declined, since it was early in the deliberations and they were likely hoping that the jury would soon reach a complete verdict.
On the fourth day of deliberations, the judge once again asked the parties whether he should inquire into whether the jury had reached a verdict on any count or whether it was still deadlocked. When the prosecutor stated that she believed the jury had not given any indication of a partial verdict, the trial judge disagreed, responding that there was an inference that it had. Despite this, the trial judge refused to grant defense counsel’s request that the jury be asked if it had reached a partial verdict.
Although the majority recognizes that there was some evidence that the jury may have reached a verdict on one of the counts, it nevertheless finds that the trial judge did not abuse his discretion because the jury “did not clearly indicate that it had in fact reached a partial verdict” (see majority op at 508). In other words, short of the jury declaring to the judge that it had reached a partial verdict, as the jury did in Matter of Robles v Bamberger (219 AD2d 243 [1st Dept 1996], lv denied 88 NY2d 809 [1996], appeal dismissed 88 NY2d 962 [1996]), the majority finds no reason for the court to ask about one.
The problem with that reasoning is that the jury was unaware that it could render a partial verdict; and while it is true that juries should neither be encouraged nor discouraged to give a partial verdict, it is clear that they should at least be aware of that option (see United States v Dolah, 245 F3d 98 [2d Cir 2001]). This is particularly true in situations such as the one here, where the jury is struggling and there is some indication *511that it has reached a verdict on one or more counts of the indictment.
Here, the guidance given to the jury was that it should not report any partial verdict at all. The first note the jury sent indicated that it was unable to come to a unanimous verdict and also contained a “vote” of the jurors’ positions. In response, the trial judge advised the jury that it need not indicate any vote or tally on its notes. By doing so, the judge, in my view, discouraged it from later providing the court with any indication that it had reached a partial verdict. The jury therefore had no guidance whatsoever on what to do if it had in fact reached a verdict on any count of the indictment.
That is not to say that in every case the court must inquire into whether a jury has reached a partial verdict. Rather, trial judges should be encouraged to inform the jury, when appropriate, of the possibility of rendering a partial verdict, particularly in a case such as this, where the jurors had deliberated for a substantial period of time and the trial judge recognized that they may have, indeed, reached a partial verdict.
Chief Judge Kaye and Judges Ciparick, Read, Smith and Jones concur with Judge Graffeo; Judge Pigott dissents in a separate opinion.
Judgment reversed, etc.